DETAILED ACTION 
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2021, have being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over THAMMASOUK et al. (US 20120052929 A1), hereinafter referenced as THAMMASOUK in view of Gourlay (US 20100296025 A1), hereinafter referenced as Gourlay.


Regarding claim 1, THAMMASOUK teaches a touch indicating cover (Fig. 1, #100 called a mobile phone's interactive case. Paragraph [0015]), comprising: 
a light-guide piece (Fig. 1 and Fig. 3A-B, #308 called a light guide layer. Paragraph [0031]) having a first surface and a second surface opposite to each other (Fig. 3A-B, illustrates the first surface of the light guide #308 is the surface on the lower part of the light guide, closest to the reflector film #316 while the second surface is the surface on the upper part of the light guide. Paragraph [0031]-THAMMASOUK discloses A light guide layer 308 is illuminated at its edges with a light 310 that bounces along inside because of its high angle of incidence with the top and bottom surfaces. A reflector film 316 is set on the opposite side beneath the light guide layer 308, and this reflects back any light escaping out the bottom and thus improve the brightness of the emitted light 314.), wherein the second surface of the light-guide piece comprises a plurality of microstructures (Fig. 3A-B, #312 called a surface roughening or diffusion. Paragraph [0031]-THAMMASOUK discloses a light guide layer 308 is illuminated at its edges with a light 310 that bounces along inside because of its high angle of incidence with the top and bottom surfaces. However, a surface roughening or diffusion 312 will catch light striking at higher than a "critical angle".); 
a printed circuit layer (Fig. 3A-B, #PCD called a printed circuit board. Paragraph [0032]) disposed on the first surface of the light-guide piece (Fig. 3A-B, illustrates the first surface of the light-guide #308 is disposed on the printed circuit layer #PCD via the reflector film #316. Paragraph [0031-0032]); 
an ink layer (Fig. 3A-B, #318 and #319 called a touch pad. Paragraph [0032]) disposed on the printed circuit layer and the first surface of the light-guide piece (Fig. 3A-B. Paragraph [0032]-THAMMASOUK discloses a touch pad 318 is aligned below with the corresponding diffusion 312 and gap 306. Touch pad 318, and others like touch pad 319 are printed on a printed circuit board (PCB) using silvered or otherwise conductive inks, etched copper patterns laminated on the circuit board, or deposited indium tin oxide (ITO).), a light-emitting component connected to the printed circuit layer (Fig. 1 and Fig. 3A-B, illustrates the light-emitting component #324 and #325 are connected to the printed circuit board #PCB. Paragraph [0032]. Please also read paragraph [0024]), wherein the light-emitting component is disposed adjacent the light-emitting pattern region (Fig. 3A-B, illustrates the light-emitting component #324 and #325 are disposed adjacent the light-emitting pattern region #306 called a gap and the micro-structure #312. Paragraph [0031-0032]) and a passivation film disposed on the ink layer (Fig. 3A-B, illustrates a outmost layer of the touch indicating cover #302 (wherein the passivation film is the cover #302 as described in applicant`s specification dated 11/24/2021 paragraph [0042]- “The film 110 is arranged at the outmost layer of the touch indicating cover 100, thus the film 110 can be referred as a passivation layer.”.) is disposed on the ink layer #318 and #319 called a touch pad. Paragraph [0030]-THAMMASOUK discloses FIGS. 3A and 3B represent an interactive device 300 that has touch sensor inputs and light displays behind printed graphics for output. Substantially nothing more than a bare clear plastic film 302 on a top side is ultimately exposed to the environment and user wear. The clear plastic film 302 can comprise transparent, thin, flexible or rigid polyethylene terephthalate (PET), polycarbonate (PC), poly methyl methacrylate (PMMA), clear acrylonitrile butadiene styrene (ABS), or similar plastics. The clear plastic film 302 is pre-treated with heat to reduce subsequent long-term shrinkage. Further in paragraph [0033]-THAMMASOUK discloses adhesives can be used to permanently join the various layers of interactive device 300 together.).  
Although, THAMMASOUK teaches the light-guide and the printed circuit layer. THAMMASOUK fail to explicitly the light-guide plastic piece and a light-emitting component embedded in the first surface of the light-guide plastic piece; wherein the ink layer comprises a light-emitting pattern region corresponding to the microstructures.
However, Gourlay explicitly teaches the light-guide plastic piece (Fig. 2, #10 called a light guide layer. Paragraph [0038]-Gourlay discloses Light guide devices are employed for a range of functions including illumination, backlighting, signage and display purposes. Typically, the light guide devices are constructed from an injection moulded or machined transparent plastic component. Please also read paragraph [0057]) and a light-emitting component (Fig. 2, #9 called LEDs. Paragraph [0057]) embedded in the first surface of the light-guide plastic piece (Fig. 2. Paragraph [0057]-Gourlay discloses in FIG. 2, the light source, in this case one or more LEDs (9), is distributed on the non-micro-structured side (11) of the micro-structured film and is encapsulated in the light guide layer (10). At the perimeter interface between the substrate element (2) and the light guide layer (10), a cavity layer structure (not shown) may be incorporated in order to form a suitable cavity in which the LEDs may be embedded.); wherein the ink layer comprises a light-emitting pattern region corresponding to the microstructures (Fig. 2. Paragraph [0059]-Gourlay discloses the amount of light exiting the device indicated at 8a can be reduced by depositing reflective ink on the microstructure at the point at which the light indicated by 8a exits the microstructure (wherein the region where the light is emitted from is the light emitting pattern region). This will also have the effect of increasing the amount of light exiting the device in the general direction indicated by (8b).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of Gourlay of having wherein the light-guide plastic piece and a light-emitting component embedded in the first surface of the light-guide plastic piece; wherein the ink layer comprises a light-emitting pattern region corresponding to the microstructures. 
Wherein having THAMMASOUK`s a touch system wherein the light-guide plastic piece and a light-emitting component embedded in the first surface of the light-guide plastic piece; wherein the ink layer comprises a light-emitting pattern region corresponding to the microstructures.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, touch indication and light emission, since both THAMMASOUK and Gourlay are systems that comprises of light guide and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while Gourlay light guide system readily tailored optical performance; low cost printing technology; elimination of the use of expensive tooling and manufacturing processes.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and Gourlay (US 20100296025 A1), Paragraph [0021].


Regarding claim 2, THAMMASOUK in view of Gourlay teaches the touch indicating cover of claim 1, THAMMASOUK further teaches wherein the printed circuit layer comprises a conductive paste or a conductive ink (Fig. 3A-B. Paragraph [0032]-THAMMASOUK discloses a touch pad 318 is aligned below with the corresponding diffusion 312 and gap 306. Touch pad 318, and others like touch pad 319 are printed on a printed circuit board (PCB) using silvered or otherwise conductive inks, etched copper patterns laminated on the circuit board, or deposited indium tin oxide (ITO).).  

Regarding claim 11, THAMMASOUK in view of Gourlay teaches the touch indicating cover of claim 1, THAMMASOUK further teaches wherein the printed circuit layer (Fig. 3A-B, #PCD called a printed circuit board. Paragraph [0032]) comprises a touch sensing pattern (Fig. 1-3A-B, #318 and #319 called touch pad. Paragraph [0024 and 0032]), and the touch sensing pattern is a solid pattern (Fig. 1 and Fig. 3A-B, illustrates the light-emitting component #324 and #325 are located on the side of the touch sensing pattern #318 and #319 connected to the printed circuit board #PCB. Paragraph [0032]. Please also read paragraph [0024]).  


Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over THAMMASOUK et al. (US 20120052929 A1), hereinafter referenced as THAMMASOUK in view of Gourlay (US 20100296025 A1), hereinafter referenced as Gourlay and in further view of TANAKA et al. (US 20130076542 A1), hereinafter referenced as TANAKA.


Regarding claim 3, THAMMASOUK in view of Gourlay teaches the touch indicating cover of claim 1, THAMMASOUK further teaches wherein the printed circuit layer (Fig. 3A-B, #PCD called a printed circuit board. Paragraph [0032]) comprises a touch sensing pattern (Fig. 1-3A-B, #318 and #319 called touch pad. Paragraph [0024 and 0032]) and the light-emitting component is disposed at a side of the touch sensing pattern (Fig. 1 and Fig. 3A-B, illustrates the light-emitting component #324 and #325 are located on the side of the touch sensing pattern #318 and #319 connected to the printed circuit board #PCB. Paragraph [0032]. Please also read paragraph [0024]). 
THAMMASOUK in view of Gourlay fail to explicitly teach wherein the printed circuit layer comprises a touch sensing pattern surrounding the light-emitting pattern region.
However, TANAKA explicitly teaches wherein the printed circuit layer comprises a touch sensing pattern surrounding the light-emitting pattern region (Fig. 12A-B, illustrates the touch pattern #PT1 surrounds the light emitting pattern region #35. Paragraph [0103]-TANAKA discloses an LED device (light emitting component part) 35 is mounted at a center portion of each of the fixed contact patterns PT1 on the board 30. Each of the LED device 35 comprises a pair of green-color and red-color LED elements 35a and 35b arranged side by side close to each other. Thus, in accordance with intensity of touch operation detected by any one of the later-described touch detection sections 41, switching can be made among three illumination states, i.e. a state where only the green-color LED element 35a is illuminated, a state where both of the green-color and red-color LED elements 35a and 35b are illuminated and a state where only the red-color LED element 35b is illuminated.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK in view of Gourlay of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of TANAKA of having wherein the printed circuit layer comprises a touch sensing pattern surrounding the light-emitting pattern region. 
Wherein having THAMMASOUK`s a touch system wherein the printed circuit layer comprises a touch sensing pattern surrounding the light-emitting pattern region.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, touch indication and light emission, since both THAMMASOUK and TANAKA are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while TANAKA touch light system wherein detects a touch of user's depressing operation on the operating member with a high accuracy.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and TANAKA et al. (US 20130076542 A1), Paragraph [0017].

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over THAMMASOUK et al. (US 20120052929 A1), hereinafter referenced as THAMMASOUK in view of Gourlay (US 20100296025 A1), hereinafter referenced as Gourlay and in further view of Hussell et al. (US 20210399183 A1), hereinafter referenced as Hussell and in further view of TANAKA et al. (US 20130076542 A1), hereinafter referenced as TANAKA.

Regarding claim 5, THAMMASOUK in view of Gourlay teaches the touch indicating cover of claim 1, Although, THAMMASOUK teaches wherein the printed circuit layer comprises a touch sensing pattern (Fig. 1-3A-B, illustrates the touch sensing pattern of a rectangular shape. Paragraph [0030]). THAMMASOUK in view of Gourlay fail to explicitly teach wherein the printed circuit layer comprises a touch sensing pattern partially surrounding the light-emitting pattern region.
However, Hussell explicitly teaches wherein the printed circuit layer comprises a touch sensing pattern partially surrounding the light-emitting pattern region (Fig. 1-3A-B, illustrates the touch pattern #34 surrounds the light emitting pattern region #12-1-3 at the four ends. Paragraph [0073]-Hussell discloses a number of electrical traces 34 are provided on the second face 32b that correspond with the contact pads 16-1, 16-2 and communicate electrical power and signals throughout the light-emitting device 20. While only two contact pads 16-1, 16-2 and corresponding electrical traces 34 are illustrated, any number of contact pads 16-1, 16-2 and corresponding electrical traces 34 may be provided without deviating from the principles of the disclosure.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK in view of Gourlay of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of Hussell of having wherein the printed circuit layer comprises a touch sensing pattern partially surrounding the light-emitting pattern region. 
Wherein having THAMMASOUK`s a touch system wherein the printed circuit layer comprises a touch sensing pattern partially surrounding the light-emitting pattern region.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, touch indication and light emission, since both THAMMASOUK and Hussell are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while Hussell light guide system wherein the present disclosure provides compact sizes that are suitable to form active LED pixels configured for active-matrix addressing within an LED display.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and Hussell et al. (US 20210399183 A1), Paragraph [0007].
THAMMASOUK and Gourlay in view of Hussell fail to explicitly teach the light-emitting component is disposed at an opening of the touch sensing pattern.  
However, TANAKA explicitly teaches the light-emitting component is disposed at an opening of the touch sensing pattern (Fig. 12A-B, illustrates the light-emitting component #35 is located in the middle opening of the touch pattern #PT1. Paragraph [0103]-TANAKA discloses an LED device (light emitting component part) 35 is mounted at a center portion of each of the fixed contact patterns PT1 on the board 30. Each of the LED device 35 comprises a pair of green-color and red-color LED elements 35a and 35b arranged side by side close to each other. Thus, in accordance with intensity of touch operation detected by any one of the later-described touch detection sections 41, switching can be made among three illumination states, i.e. a state where only the green-color LED element 35a is illuminated, a state where both of the green-color and red-color LED elements 35a and 35b are illuminated and a state where only the red-color LED element 35b is illuminated.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK and Gourlay in view of Hussell of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of TANAKA of having wherein the light-emitting component is disposed at an opening of the touch sensing pattern. 
Wherein having THAMMASOUK`s a touch system wherein the light-emitting component is disposed at an opening of the touch sensing pattern.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, touch indication and light emission, since both THAMMASOUK and TANAKA are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while TANAKA touch light system wherein detects a touch of user's depressing operation on the operating member with a high accuracy.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and TANAKA et al. (US 20130076542 A1), Paragraph [0017].


Claims 7-10, are rejected under 35 U.S.C. 103 as being unpatentable over THAMMASOUK et al. (US 20120052929 A1), hereinafter referenced as THAMMASOUK in view of Gourlay (US 20100296025 A1), hereinafter referenced as Gourlay and in further view of LI et al. (US 20190294846 A1), hereinafter referenced as LI.
 

Regarding claim 7, THAMMASOUK in view of Gourlay teaches the touch indicating cover of claim 1, Although, THAMMASOUK teaches wherein the printed circuit layer comprises a touch sensing pattern (Fig. 1-3A-B, illustrates the touch sensing pattern of a rectangular shape. Paragraph [0030]). THAMMASOUK in view of Gourlay fail to explicitly teach wherein the touch sensing pattern is a frame pattern.   
However, LI explicitly teaches wherein the touch sensing pattern is a frame pattern (Fig. 3. Paragraph [0067]-LI discloses then, the second hollow pattern formed by the intersection of the corresponding fingerprint driving electrode 1211 and the fingerprint sensing electrode 1212 may also be a grid pattern. The size of the metal grid in the touch driving electrode 111 and the touch sensing electrode 112 may be the same as the size of the grid formed by the intersection of the fingerprint driving electrode 1211 and the fingerprint sensing electrode 1212. Therefore, the grid pattern can be evenly arranged in the touch panel to ensure the accuracy of fingerprint recognition and improve the accuracy of the touch.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK in view of Gourlay of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of LI of having wherein the printed circuit layer comprises a touch sensing pattern, and the touch sensing pattern is a hollow pattern having a plurality of lines. 
Wherein having THAMMASOUK`s a touch system wherein the printed circuit layer comprises a touch sensing pattern, and the touch sensing pattern is a hollow pattern having a plurality of lines.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, touch sensitivity and light emission, since both THAMMASOUK and LI are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while LI light guide system wherein the grid pattern can be evenly arranged in the touch panel to ensure the accuracy of fingerprint recognition and improve the accuracy of the touch.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and LI et al. (US 20190294846 A1), Paragraph [0067].


Regarding claim 8, THAMMASOUK in view of Gourlay teaches the touch indicating cover of claim 1, Although, THAMMASOUK teaches the touch sensing pattern. THAMMASOUK in view of Gourlay fail to explicitly teach wherein the printed circuit layer comprises a touch sensing pattern, and the touch sensing pattern is a hollow pattern having a plurality of lines.
However, LI explicitly teaches wherein the printed circuit layer comprises a touch sensing pattern, and the touch sensing pattern is a hollow pattern having a plurality of lines (Fig. 3. Paragraph [0067]-LI discloses then, the second hollow pattern formed by the intersection of the corresponding fingerprint driving electrode 1211 and the fingerprint sensing electrode 1212 may also be a grid pattern. The size of the metal grid in the touch driving electrode 111 and the touch sensing electrode 112 may be the same as the size of the grid formed by the intersection of the fingerprint driving electrode 1211 and the fingerprint sensing electrode 1212. Therefore, the grid pattern can be evenly arranged in the touch panel to ensure the accuracy of fingerprint recognition and improve the accuracy of the touch.).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK and Gourlay in view of LI of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of LI of having wherein the printed circuit layer comprises a touch sensing pattern, and the touch sensing pattern is a hollow pattern having a plurality of lines. 
Wherein having THAMMASOUK`s a touch system wherein the printed circuit layer comprises a touch sensing pattern, and the touch sensing pattern is a hollow pattern having a plurality of lines.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, touch sensitivity and light emission, since both THAMMASOUK and LI are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while LI light guide system wherein the grid pattern can be evenly arranged in the touch panel to ensure the accuracy of fingerprint recognition and improve the accuracy of the touch.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and LI et al. (US 20190294846 A1), Paragraph [0067].

Regarding claim 9, THAMMASOUK and Gourlay in view of LI teaches the touch indicating cover of claim 8, Although, THAMMASOUK teaches the touch sensing pattern. THAMMASOUK in view of Gourlay fail to explicitly teach wherein the touch sensing pattern is a grid pattern.  
However, LI explicitly teaches wherein the touch sensing pattern is a grid pattern (Fig. 3. Paragraph [0067]-LI discloses then, the second hollow pattern formed by the intersection of the corresponding fingerprint driving electrode 1211 and the fingerprint sensing electrode 1212 may also be a grid pattern. The size of the metal grid in the touch driving electrode 111 and the touch sensing electrode 112 may be the same as the size of the grid formed by the intersection of the fingerprint driving electrode 1211 and the fingerprint sensing electrode 1212. Therefore, the grid pattern can be evenly arranged in the touch panel to ensure the accuracy of fingerprint recognition and improve the accuracy of the touch.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK and Gourlay in view of LI of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of LI of having wherein the touch sensing pattern is a grid pattern. 
Wherein having THAMMASOUK`s a touch system wherein the touch sensing pattern is a grid pattern.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, touch sensitivity and light emission, since both THAMMASOUK and LI are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while LI light guide system wherein the grid pattern can be evenly arranged in the touch panel to ensure the accuracy of fingerprint recognition and improve the accuracy of the touch.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and LI et al. (US 20190294846 A1), Paragraph [0067].

Regarding claim 10, THAMMASOUK and Gourlay in view of LI teaches the touch indicating cover of claim 8, Although, THAMMASOUK teaches the touch sensing pattern. THAMMASOUK in view of Gourlay fail to explicitly teach wherein the touch sensing pattern is a net pattern. 
However, LI explicitly teaches wherein the touch sensing pattern is a net pattern (Fig. 3. Paragraph [0067]-LI discloses then, the second hollow pattern formed by the intersection of the corresponding fingerprint driving electrode 1211 and the fingerprint sensing electrode 1212 may also be a grid pattern. The size of the metal grid in the touch driving electrode 111 and the touch sensing electrode 112 may be the same as the size of the grid formed by the intersection of the fingerprint driving electrode 1211 and the fingerprint sensing electrode 1212. Therefore, the grid pattern can be evenly arranged in the touch panel to ensure the accuracy of fingerprint recognition and improve the accuracy of the touch.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK and Gourlay in view of LI of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of LI of having wherein the touch sensing pattern is a net pattern. 
Wherein having THAMMASOUK`s a touch system wherein the touch sensing pattern is a net pattern.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, touch sensitivity and light emission, since both THAMMASOUK and LI are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while LI light guide system wherein the grid pattern can be evenly arranged in the touch panel to ensure the accuracy of fingerprint recognition and improve the accuracy of the touch.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and LI et al. (US 20190294846 A1), Paragraph [0067].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over THAMMASOUK et al. (US 20120052929 A1), hereinafter referenced as THAMMASOUK in view of Gourlay (US 20100296025 A1), hereinafter referenced as Gourlay and in further view of CHURCH et al. (US 20180224966 A1), hereinafter referenced as CHURCH.

Regarding claim 12, THAMMASOUK in view of Gourlay teaches the touch indicating cover of claim 1, Although, THAMMASOUK teaches wherein the printed circuit layer (Fig. 3A-B, #PCD called a printed circuit board. Paragraph [0032]) comprises a touch sensing pattern (Fig. 1-3A-B, #318 and #319 called touch pad. Paragraph [0024 and 0032]). 
THAMMASOUK in view of Gourlay fail to explicitly teach a width of the touch sensing pattern ranges from 5 mm to 25 mm.  
However, CHURCH explicitly teaches a width of the touch sensing pattern ranges from 5 mm to 25 mm (Fig. 2A. Paragraph [0065]-CHURCH discloses the electrode portions that contribute principally to mutual capacitance are electrode pads (see US 2010/156810 A1 for example which shows a diamond pattern) and have widths in the range 2 mm to 10 mm.  Further in paragraph [0071]-CHURCH discloses the touch area against which the design is specified may be in absolute terms, e.g. to correspond to the size of a finger touch (e.g. 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 or 15 mm diameter circle), or a touch by another touching body (e.g. stylus, brush) with which the device is designed to operate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to design the touch sensing pattern ranges from 5 mm to 25 mm since CHURCH discloses of having touch electrodes of the widths in the range 2 mm to 10 mm and the touch area against which the design is specified may be in absolute terms, e.g. to correspond to the size of a finger/touching body touch. Thus obtaining based on the designer`s choice a given touch sensitivity in order to correspond to the size of touch area and the touching.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK in view of Gourlay of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of CHURCH of having wherein a width of the touch sensing pattern ranges from 5 mm to 25 mm. 
Wherein having THAMMASOUK`s a touch system wherein a width of the touch sensing pattern ranges from 5 mm to 25 mm.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, sensitivity, touch indication and light emission, since both THAMMASOUK and CHURCH are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while CHURCH touch system wherein to ensure the device dimensions are selected such that, in a mutual capacitance measurement, a small area touch, that is one covering an area less than an area defined by a quadrilateral of four adjacent array nodes, causes a change in mutual capacitance as measured between the X and Y electrodes of the same sign regardless of the ground condition of the touch.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and CHURCH et al. (US 20180224966 A1), Paragraph [0071].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over THAMMASOUK et al. (US 20120052929 A1), hereinafter referenced as THAMMASOUK in view of Gourlay (US 20100296025 A1), hereinafter referenced as Gourlay and in further view of LEE et al. (US 20210294475 A1), hereinafter referenced as LEE.
 

Regarding claim 13, THAMMASOUK in view of Gourlay teaches the touch indicating cover of claim 1, Although, THAMMASOUK teaches an electronic device (Fig. 2, #202 called a conventional phone. Paragraph [0025]) and the touch indicating cover is a frame of the electronic device (Fig. 1-2. Paragraph [0015]-THAMMASOUK discloses the mobile phone interactive case (housing or frame.etc.) 100 comprises a cover 102 configured to fit over the back cover of a popular mobile phone, e.g., an Apple iPhone, Motorola CLIQ, Blackberry Curve, etc. Further in paragraph [0025]-THAMMASOUK discloses FIG. 2 represents a combination device 200 that includes a conventional phone 202 with an interactive case 204 plugged into the phone 202. Please also see Fig. 5-6 and paragraph 0052-0053]).
  THAMMASOUK in view of Gourlay is silent on the electronic device, comprising: a display panel; and wherein the touch indicating cover partially overlaps the display panel in a width direction of the electronic device.
However, LEE explicitly teaches the electronic device, comprising: a display panel (Fig. 1-3, #30 called a display panel. Paragraph [0086]); and wherein the touch indicating cover partially overlaps the display panel in a width direction of the electronic device (Fig. 1-3, illustrates a touch cover #40 partially overlaps the display panel #30. Paragraph [0086]-LEE discloses the cover panel 40 and the pressure sensors 100 and 200 (or force sensors) are arranged below the display panel 30. The cover panel 40 and the pressure sensors 100 and 200 may be attached to a lower surface of the display panel 30 through bonding layers 71, 72, and 73 such as a pressure-sensitive adhesive layer or an adhesive layer. Further in paragraph [0087]-LEE discloses the cover panel 40 is arranged to overlap a central portion of the display panel 30. That is, the cover panel 40 may overlap the display panel 30 in the first area DR1 and the second area DR2 of the display device 1 and may not overlap the display panel 30 in the third area DR3 of the display device 1. The cover panel 40 may generally have a size similar to a size of the display panel 30 and may expose a lower surface of the display panel 30 in the first button area BA1 and the second button area BA2 in which the pressure sensors 100 and 200 are located. However, the present invention is not limited thereto, and the cover panel 40 may have the same shape and size as the display panel 30 and cover the first and second sub-display portions 30P1 and 30P2 of the display panel 30.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK in view of Gourlay of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of LEE of having wherein the electronic device, comprising: a display panel; and wherein the touch indicating cover partially overlaps the display panel in a width direction of the electronic device. 
Wherein having THAMMASOUK`s a touch system wherein the electronic device, comprising: a display panel; and wherein the touch indicating cover partially overlaps the display panel in a width direction of the electronic device.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, functionality, touch indication and light emission, since both THAMMASOUK and LEE are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while LEE touch system wherein a function executed by the first and second button areas BA1 and BA2 will be defined as a touch user interface (UI), and a function executed by the third and fourth button areas BA3 and BA4 will be defined as a squeezing UI.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and LEE et al. (US 20210294475 A1), Paragraph [0240].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over THAMMASOUK et al. (US 20120052929 A1), hereinafter referenced as THAMMASOUK in view of Gourlay (US 20100296025 A1), hereinafter referenced as Gourlay and in further view of CHEN et al. (US 20140340353 A1), hereinafter referenced as CHEN.

Regarding claim 14, THAMMASOUK in view of Gourlay teaches the touch indicating cover of claim 1, Although, THAMMASOUK teaches an electronic device (Fig. 2, #202 called a conventional phone. Paragraph [0025]).
 THAMMASOUK in view of Gourlay is silent on the electronic device comprising: a circuit board; and wherein the touch indicating cover partially overlaps the circuit board in a width direction of the electronic device.
However, CHEN explicitly teaches the electronic device comprising: a circuit board (Fig. 1-3, #2 called a first circuit board. Paragraph [0031]-CHEN discloses the light-emitting touch-switch device 20 includes a first circuit board 2, a cap unit 3 and a plurality of light emitting elements 4.); and wherein the touch indicating cover partially overlaps the circuit board in a width direction of the electronic device (Fig. 1-3, illustrates the touch indicating cover #3 partially overlaps the circuit board #2 in the width direction. Paragraph [0033]-CHEN discloses the cap unit 3, which is made of a light-reflective material, is disposed on and electrically coupled to the first circuit board 2, and includes a frame segment 32 that is made of an electrically conductive plastic material. Please also read paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of THAMMASOUK in view of Gourlay of having a touch indicating cover, comprising: a light-guide plastic piece having a first surface and a second surface opposite to each other, wherein the second surface of the light-guide plastic piece comprises a plurality of microstructures; a printed circuit layer disposed on the first surface of the light-guide plastic piece; an ink layer disposed on the printed circuit layer and the first surface of the light-guide plastic piece, with the teachings of CHEN of having wherein the electronic device comprising: a circuit board; and wherein the touch indicating cover partially overlaps the circuit board in a width direction of the electronic device. 
Wherein having THAMMASOUK`s a touch system wherein the electronic device comprising: a circuit board; and wherein the touch indicating cover partially overlaps the circuit board in a width direction of the electronic device.
The motivation behind the modification would have been to obtain a touch system that enhances miniaturization, touch indication and light emission, since both THAMMASOUK and CHEN are systems that comprises of touch detection and light emission. Wherein THAMMASOUK touch system wherein front side piece of the case can be designed with lighted touch sensors and/or decorative graphics on the front surface of the case, while CHEN touch system wherein the light-emitting touch-switch module that has a relatively large sensing area and that emits light efficiently.  Please see THAMMASOUK et al. (US 20120052929 A1), Paragraph [0052] and CHEN et al. (US 20140340353 A1), Paragraph [0007].



Allowable Subject Matter
Claims 4, and 6, are therefrom objected to as being dependent upon rejected base claims, claim 1, 3, and 5, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claim rejections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts fail to explicitly teach, wherein a minimum distance between the touch sensing pattern and the light-emitting component ranges from 1.5 mm to 10 mm, as claimed in claim 4.

Regarding claim 6, the prior arts fail to explicitly teach, wherein the controller in the low power mode is adapted to limit power drawn from a battery prohibiting spark generation, as claimed in claim 6.


Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Coverstone (US 20190341957 A1)- A mobile device cover for use with a host mobile device includes a front frame, a middle frame, and a back frame. The back frame includes a plate or portion that can be removed and interchanged with a second plate or portion. The second plate or portion can be designed to look different and to provide different functionality. For example, the plate or portion of the back frame can be replaced with the second interchangeable plate or portion to provide a screen that can be used by one or both of the mobile device cover and the host mobile device....... ...... Fig. 1. Abstract.
(b)	Shoemake et al.  (US 20170146890 A1)- An illumination device generally has at least one light source and an attachment assembly that connects the light source to a computing device. The light source may be one or more LEDs or a light panel using electroluminescent lighting. The illumination device includes a power source coupled to the light source and a light control mechanism to change at least one of an operative state or an intensity of the light source. The illumination device may also be integrally connected to the computing device. A light cover is implemented to cover the light source and diffuse light emanating therefrom............... Fig. 1-3. Abstract.
(c)	KIM et al. (US 20180286926 A1)- The present invention relates to a flexible color filter integrated with a touch sensor, an organic light-emitting display including the same, and a manufacturing method thereof. The flexible color filter integrated with the touch sensor according to the present invention includes a color filter array formed on one surface of a separation layer, an overcoating layer formed on the color filter array, a touch sensor array formed on the overcoating layer, and a base film formed on the other surface of the separation layer. According to the present invention, a functional film, which is very thin, has high optical and flexible properties, and is formed by integrating a color filter with a touch sensor, and an organic light-emitting display to which the functional film is bonded may be implemented................. Fig. 1-3. Abstract.
(d)	YOSHIZUMI (US 20170139442 A1)- An electronic device has a structure in which two portions between which a bent portion of a display panel is positioned are each fixed to a housing. The electronic device takes two forms of a form in which the display panel is opened and a form in which the display panel is folded in three. The electronic device includes a mechanism for sliding two housings parallel to each other.................. Fig. 1-3. Abstract.
(e)	Kamin-Lyndgaard et al. (US 20150103018 A1)- A system and method that utilizes a protective sensor-interface apparatus, which removably connects and interfaces to a mobile electronic device, enabling users to more readily access and engage mobile content and data. The present invention provides a method and device wherein the user interfaces with digital content by using touch-sensitive areas on the back and sides of a protective case that interfaces with the mobile device, the software application and other users................... Fig. 1-3. Abstract.
(f)	Pyoun (US 20140218632 A1)- A touch input device is disclosed. In one aspect, the device includes a body, a conductive net and an elastic member. The body includes a conductive area with one open end. The conductive net covers a conductive area of the body and intersected with a plurality of conductive lines in a mesh shape. The elastic member is received in the body and supports the conductive net.................... Fig. 1-3. Abstract.
(g)	Yamamoto et al. (US 20120068962 A1)- A driving device includes a base and a conductive pattern portion provided on a surface of the base. The conductive pattern portion has an electric charge accumulating portion, touching portions and conductive connecting portions connecting the accumulating portion and each of the touching portions. When a surface of the base is contacted with a multi-touch display of an information processor, each of the touching portions activates a corresponding touching area of the multi-touch display. Thus, a predetermined action is executed by the information processor.................... Fig. 1-3. Abstract.
(h)	Shepherd et al. (US 20040203486 A1)- A protective enclosure for a mobile module. The enclosure includes a pouch having a plurality of walls. The walls define a module cavity, and the module cavity is configured to slideably receive the mobile module. The pouch may be constructed of shock absorbent and/or flexible materials, such as rubber, woven textiles, and soft plastics. The mobile module is removable from the pouch, and a connector may be used to electrically couple the pouch with the mobile module.................... Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628